DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on April 13, 2022.  These drawings are approved.

Allowable Subject Matter
Claims 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with a transmission cable, comprising: a conductor; and a composite layer formed by an inner wrap layer and an outer wrap layer, an inner surface of the outer wrap layer being adhered to an outer surface of the inner wrap layer by a glue material before the composite layer is wrapped around the conductor; wherein the composite layer wraps the conductor and an inner surface of the inner wrap layer is in contact with an outer surface of the conductor; wherein the inner wrap layer is made of polytetrafluoroethylene with a foaming degree of 65% to 77%, and the outer wrap layer is made of polyimide; and wherein the composite layer is made by drawing cable at a rate of 0.1-0.5 m/min and taping with an overlap percentage between 32% and 37% during a wrapping process (claim 15).  This invention also deals with a manufacturing method for a transmission cable, comprising the following sequential steps: adhering an inner surface of an outer wrap layer to an outer surface of an inner wrap layer by a glue material to form a composite layer; and wrapping a conductor by the composite layer to form a transmission cable with an inner surface of the inner wrap layer being in contact with an outer surface of the conductor; wherein the inner wrap layer is made of polytetrafluoroethylene with a foaming degree of 65% to 77%, and the outer wrap layer is made of polyimide; and wherein the composite layer is made by drawing cable at a rate of 0.1-0.5 m/min and taping with an overlap percentage between 32% and 37% during a wrapping process (claim 16).  The above stated claim limitations are not taught or suggested by the prior art of record and therefore claims 15-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed April 13, 2022, have been fully considered and they are persuasive.  Specifically, the applicant’s argument that “As analyzed and compared above, Pagliuca fails to teach or suggest the above highlighted limitations. Therefore, applicant respectfully submits that new claim 15 should have overcome the rejections under 35 U.S.C. §102(a)(1) and 35 U.S.C. §103, and be allowable. New claim 16 is a corresponding method claim of new claim 15 and comprises similar allowable limitations. For the same reason, new claim 16 should also be allowable." is persuasive and therefore claims 15-16 have been allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
July 16, 2022